I attest to the accuracy and integrity
                                                                           of this document
                                                                   New Mexico Compilation
                                                                  Commission, Santa Fe, NM
                                                                 '00'04- 09:36:19 2014.08.28

         IN THE SUPREME COURT OF THE STATE OF NEW MEXICO

Opinion Number: 2014-NMSC-029

Filing Date: August 4, 2014

Docket No. 34,039

CAVU CO., a Nebraska Corporation,

       Respondent-Petitioner,

v.

DOMINGO P. MARTINEZ, Santa Fe
County Assessor,

       Petitioner-Respondent.

ORIGINAL PROCEEDING ON CERTIORARI
Raymond Z. Ortiz, District Judge

Sommer, Udall, Sutin, Hardwick & Hyatt, P.A.
Kurt A. Sommer
Santa Fe, NM

Francis P. Matthews
Elkhorn, NE

for Petitioner

Bridget Ann Jacober
Santa Fe, NM

for Respondent

                                         OPINION

DANIELS, Justice.

{1}     In this property tax case, we hold that the appropriate inquiry into the validity of a
property’s educational exemption from taxation under the exemption provision of Article
VIII, Section 3 of the New Mexico Constitution is whether use during the tax year furthers
the exempt purpose. Because the taxpayer in this case had only used the property for

                                              1
educational purposes, had declined to use it for noneducational purposes, and was actively
negotiating with schools capable of relocating to his campus property during the relevant tax
year when the property was temporarily vacant, we reverse the conclusions of the lower
courts that the property could not qualify for an educational use exemption and remand the
case to the Santa Fe County Valuation Protests Board for further consideration.

I.     BACKGROUND

{2}     The relevant facts are undisputed. Petitioner CAVU Company (Taxpayer), a
Nebraska corporation, was the owner of a twenty-six-acre school campus (the Property) in
Santa Fe that was developed and improved beginning in 1997 solely for operation as a
school. Since opening its doors over fifteen years ago, the Property has been used for
educational purposes by several schools and has never been used for any other purpose. The
following time line indicates the changes in occupancy of the Property since its development
for use as a school.

August 1998 to May 2008:      New Mexico Academy for Science and Mathematics
June 2008 to January 2010:    (vacant)
February 2010 to May 2010:    Clever Canines, L.L.C. (training school for dog owners)
June 2010:                    (vacant)
July 2010 to May 2012:        Santa Fe International Elementary School
May 2012 to Present:          Desert Academy

{3}     Taxpayer purchased the Property in 2004, when the New Mexico Academy for
Science and Mathematics (NMASM) was experiencing financial difficulties. Taxpayer
leased the Property to NMASM for $1.00 per year for several academic years and supported
the school with donations in an effort to help NMASM succeed. In August 2007, Taxpayer
raised the rent to $10,000 per month, although by November 2007 it was clear that NMASM
could not afford that rate. At this point, Taxpayer allowed the school to occupy the building
rent free until June 2008, when it closed.

{4}      Throughout the remainder of 2008 and all of 2009, Taxpayer actively sought to lease
the Property to various other educational tenants, negotiating in particular with Desert
Academy. Taxpayer listed the Property for sale on the residential or commercial market but
refused to lease the building to anyone other than an educational tenant. According to
Taxpayer’s affidavit, a film company offered to lease the Property for $15,000 per month in
November 2009, but Taxpayer turned down the offer, insisting on “maintain[ing] the
property for educational uses only,” “continu[ing] in that category” as long as Taxpayer
owned it, and “[passing up] any lease, however attractive, other than to an educational
facility.”

{5}     In March 2010, shortly after Taxpayer began temporarily leasing the Property to a
training school for dogs and their owners, the Santa Fe County Assessor discovered the
Property’s sale listing. Although the Assessor was apparently aware that the Property had

                                             2
been vacant, it was the sale listing that motivated the Assessor to put the Property on the tax
rolls and issue Taxpayer a notice of valuation for $6,689,750 for the 2010 tax year. Taxpayer
filed an application for an educational use exemption for 2010, which the Assessor denied
because “on January 1st of 2009 and 2010” the property “was not used directly and
immediately for educational purposes.”

{6}     In July 2010, after protracted negotiations with Desert Academy ended without a
deal, Taxpayer successfully entered into a lease with the Santa Fe International Elementary
School (SFIES). In his affidavit, Taxpayer states that the lease to SFIES was “for a rental far
below market value.”

{7}     Following a March 2011 hearing before the Santa Fe County Valuation Protests
Board, the Board reinstated Taxpayer’s exemption for 2010. The Board concluded that
because Assessor had allowed a similar vacant school—the St. Francis Cathedral School—to
remain exempt during the same tax year, Assessor was required to give Taxpayer’s property
equal treatment under Article VIII, Section 1(A) of the New Mexico Constitution.

{8}     Addressing the Property’s educational use, the Board found that during the
Property’s vacancy, Taxpayer “was actively seeking a school tenant[,] . . . negotiating with
one or more potential tenants[,] . . . commit[ted] to an educational use of the subject property
in the form of nominal or significantly reduced rents for such use[, and] . . . not putting the
property to any commercially remunerative use—or even any non-educational use at all.”
Because of the Board’s dispositive decision to grant the exemption based on Taxpayer’s
equal treatment constitutional claim, however, the Board declined to “make a formal
decision” on the Property’s educational use. Nevertheless, the Board observed that “this case
might present one of the rare instances in which temporary nonuse actually constitutes an
exempt use of property.”

{9}    On Assessor’s appeal, the First Judicial District Court reversed the Board’s decision
and denied the exemption pursuant to NMSA 1978, Section 7-38-7 (1997) because the
Property was not “currently and actively used as an educational facility” specifically on
January 1, 2010, the Property had been listed for sale to residential or commercial buyers,
and no showing of fraud or intentional discrimination entitled the Property to an exemption
under Article VIII, Section 1(A). Soon after the district court’s ruling, Taxpayer sold the
Property to Desert Academy.

{10} The Court of Appeals affirmed the district court’s denial of the exemption but on
different grounds. See CAVU Co. v. Martinez, 2013-NMCA-050, ¶¶ 1, 33, 302 P.3d 126,
cert. granted, 2013-NMCERT-004. The Court held that (1) the district court erred in
determining that Section 7-38-7 limited the qualification period for an exemption to January
1 alone because the appropriate qualification period was the previous calendar year and
January 1 was simply “the cut-off date,” see id. ¶¶ 18, 22 & n.2; (2) the Property did not
qualify for an exemption because taxes are assessed annually and because the educational
use was not “‘primary and substantial’” and “‘present and actual’” during the previous

                                               3
(2009) calendar year, see id. ¶¶ 22 & n.2, 24; and (3) Taxpayer’s property was not entitled
to an exemption under the constitutional equal treatment provision because the unequal
taxation between the two “similarly situated propert[ies]” was not intentional, fraudulent,
or discriminatory, see id. ¶¶ 25, 32.

{11} We granted certiorari to determine whether Taxpayer’s active negotiations with
potential educational tenants and Taxpayer’s rejection of a commercial lease during 2009
qualify as use eligible for exemption. We expressly affirm the other two Court of Appeals
holdings as follows. First, the prior calendar year is the appropriate time period upon which
to base a property’s exemption status, and January 1 is the appropriate “cutoff date” under
Article VIII, Section 3 of the New Mexico Constitution; the Property Tax Code, NMSA
1978, Sections 7-35-1 through -38-93 (1973, as amended through 2013); and the Property
Taxes chapter of the New Mexico Administrative Code, 3.6 NMAC (03/30/1973, as
amended through 04/15/2013). See CAVU Co., 2013-NMCA-050, ¶¶ 15, 17, 33. Second, a
taxpayer is not entitled to an exemption under Article VIII, Section 1(A) of the New Mexico
Constitution based on evidence that another taxpayer with similarly used property received
such an exemption, absent a finding that the unequal taxation was intentional, fraudulent, or
discriminatory. See CAVU Co., 2013-NMCA-050, ¶¶ 28, 33. Because the Court of Appeals
provided a thorough analysis on these two holdings, we do not add to them. See State v.
Ulibarri, 2000-NMSC-007, ¶¶ 2-3, 128 N.M. 686, 997 P.2d 818 (writing primarily to
emphasize certain points of law and secondarily to affirm the Court of Appeals without
“add[ing] anything further to the analysis contained in the opinion of the Court of Appeals”).

II.    DISCUSSION

A.      Standard of Review

{12} This Court reviews an administrative appeal under an administrative standard of
review, seeking to determine if the decisions below are fraudulent, arbitrary, capricious, an
abuse of discretion, not supported by substantial evidence in the record, or not in accordance
with law. See NMSA 1978, § 39-3-1.1(D)-(E) (1999); Rayellen Res., Inc. v. N.M. Cultural
Prop. Review Comm., 2014-NMSC-006, ¶ 15, 319 P.3d 639; see also Rio Grande Chapter
of Sierra Club v. N.M. Mining Comm’n, 2003-NMSC-005, ¶¶ 14 n.7, 15, 133 N.M. 97, 61
P.3d 806 (explaining that authority to review for abuse of discretion is in the appellate court
“solely”). In other words, we “conduct the same review of an administrative order as the
district court sitting in its appellate capacity, while at the same time determining whether the
district court erred in the first appeal.” Rio Grande Chapter of Sierra Club, 2003-NMSC-
005, ¶ 16. When an administrative decision is based on an issue of law, such as statutory or
constitutional interpretation, our review is de novo. See Rayellen, 2014-NMSC-006, ¶ 16.

B.      Determination of Eligibility for Educational Property Exemption

{13} We begin our analysis with the recognized and potentially conflicting principles
which must provide the boundaries of our decision. The first is that “[p]roperty is presumed

                                               4
to be subject to taxation.” Georgia O’Keeffe Museum v. Cnty. of Santa Fe, 2003-NMCA-
003, ¶ 32, 133 N.M. 297, 62 P.3d 754; see also 3.6.7.16(A) NMAC (“Real property owned
by a nongovernmental entity is presumed to be subject to taxation under . . . the Property Tax
Code unless an exemption [is] claimed and allowed [under] this section.”). The second is the
broad and brief constitutional command that “all property used for educational or charitable
purposes . . . shall be exempt from taxation.” N.M. Const. art. VIII, § 3. Use for educational
purposes has been held to mean “the direct, immediate, primary and substantial use of
property that embraces systematic instruction in any and all branches of learning from which
a substantial public benefit is derived.” NRA Special Contribution Fund v. Bd. of Cnty.
Comm’rs, 1978-NMCA-096, ¶ 35, 92 N.M. 541, 591 P.2d 672 (internal quotation marks
omitted). The corresponding NRA eligibility test consists of three parts: (1) use that is direct,
immediate, primary, and substantial, (2) use that embraces systematic instruction in any and
all branches of learning, and (3) use that imparts a substantial public benefit. See id. Because
this three-pronged eligibility test accommodates a broad range of interpretations, we look
next to the history of the exemption and the policy considerations our appellate courts have
identified to guide our analysis.

C.      History and Policy

{14} A 1933 exemption case involving Masonic lodge property surveyed exemption
provisions in other jurisdictions and concluded “that few states have constitutional or
statutory provisions more favorable to a claim of exemption . . . and that most states have
less liberally provided.” Temple Lodge No. 6, A. F. & A. M. v. Tierney, 1933-NMSC-013,
¶¶ 7, 9-12, 37 N.M. 178, 20 P.2d 280. This Court traced the New Mexico exemption
provision back to our 1882 territorial laws, noting that the drafters of the New Mexico
Constitution purposely chose to broaden the limited territorial exemption law to include any
and all “educational purposes.” See Temple Lodge, 1933-NMSC-013, ¶¶ 31-32 (“The
conclusion is natural, and not readily to be avoided, that a purpose existed to extend the field
or liberalize the policy of tax exemption.”).

{15} This Court advised applying a common sense construction to the drafters’ “deliberate
and studious” determination of citizens’ rights to an exemption:

        Unlike most constitutional exemptions, [the exemption provision] does not
        merely define a field of exemption, within which the legislative power may
        operate from time to time at its discretion. It is affirmative and self-
        executing. It creates exemptions. It invests citizens with constitutional rights,
        which administrative officers or Legislature may not impair, and which
        courts must protect. Generally, such rights are not to be frittered away by a
        construction so strict as to be unreasonable or harsh. Of course, they are not
        to be so enlarged as to create rights which the Constitution makers did not
        contemplate. In short, the canon of strict construction cannot afford a sure
        formula.


                                               5
Id. ¶¶ 29, 32; see id. ¶ 41 (indicating primary or substantial use as the basis of “common
sense construction”); Benevolent & Protective Order of Elks, Lodge No. 461 v. N.M. Prop.
Appraisal Dep’t, 1972-NMSC-006, ¶ 6, 83 N.M. 445, 493 P.2d 411 (“The rule in New
Mexico is that of reasonable construction [of the constitutional exemption provision],
without favor or prejudice to either the taxpayer or the State.”) Meanwhile, the exemption
provision makes no distinction between private nonprofit and for-profit organizations. See
Georgia O’Keeffe Museum, 2003-NMCA-003, ¶ 40.

{16} Because there is no mechanical formula for determining eligibility for the
constitutional exemption in our constitution, statutes, or administrative code, we have noted
that the “broad expression ‘used for educational or charitable purposes’ necessarily imposes
upon the courts a severe task of interpretation” and that “[t]he line of demarcation . . . can
take shape only by the gradual process of adjudicat[ion].” Temple Lodge, 1933-NMSC-013,
¶ 39; see also Benevolent & Protective Order of Elks, 1972-NMSC-006, ¶ 3 (“Except to the
extent that the facts as to use [qualifying an exemption claim] are so nearly alike as to
logically compel like results, no case can be said to constitute a controlling precedent for
another case in this area.”).

{17} In the eighty-one years since Temple Lodge, our appellate courts’ gradual course of
adjudication has interpreted the boundaries of the exemption provision through dozens of
opinions. In 1978, the Court of Appeals in NRA looked to caselaw for New Mexico and other
jurisdictions to set out its three-pronged test. See 1978-NMCA-096, ¶ 35; see also id. ¶¶ 20-
45 (surveying and summarizing caselaw). There, the Court allowed a partial exemption for
property partly used for education. Id. ¶¶ 62-63. The Court stated that an exemption may not
be based on “the remote and consequential benefit derived from [the property’s] use,” id. ¶
25, and that “[w]here the land is idle, unimproved and not in actual use, because of its
present unsuitability to the actual activities of the use of the land, it will not qualify for tax
exemption in the absence of legislation,” id. ¶ 61.

{18} While NRA is useful for its general guidance, it is by no means inflexible. Over the
years the Court of Appeals has seen fit to minimize its importance and depart from its
language. Revisiting the NRA test in 2003, the Court of Appeals diverged from its
interpretation in NRA to allow a museum to seek an exemption for educational use that took
place off the property in question. See Georgia O’Keeffe Museum, 2003-NMCA-003, ¶¶ 2,
55. Although the educational use was arguably remote and consequential—not present or
immediately on the museum property—our Court of Appeals concluded that “such a unique
circumstance requires a slight departure from the full NRA standard otherwise applicable,
permitting consideration of whatever intrinsic educational value a museum has to the
museum visitors and of off-site educational programs and activities closely related to and
inextricably interconnected with the museum collection.” Georgia O’Keeffe Museum, 2003-
NMCA-003, ¶ 56 (emphasis added). The Court of Appeals remanded the case to the Board
with directions to take into consideration the museum’s relationship to its offsite educational
programs and the extent of any intrinsic educational value the museum provided to the
public. Id. ¶ 62.

                                                6
{19} More recently, in 2013, the Court of Appeals allowed an exemption on “vacant,
undeveloped, and unimproved land” held for charitable conservation purposes. See Pecos
River Open Spaces, Inc. v. Cnty. of San Miguel, 2013-NMCA-029, ¶¶ 1-2, __ P.3d __.
Although the Court of Appeals in NRA explicitly barred an educational exemption for land
that was “idle, unimproved and not in actual use, . . . in the absence of legislation,” 1978-
NMCA-096, ¶ 61, the Court distinguished the charitable conservation land in Pecos River
because it provided a substantial public benefit in its idle state. See 2013-NMCA-029, ¶¶ 16-
18, 22. The Court concluded that “[w]hether the property is in use is completely dependent
upon what the proposed use is.” Id. ¶ 22.

{20} We agree with this last statement because we conclude that it reflects the flexibility
the drafters granted to our administrative boards and courts for making fact-specific
determinations concerning exempt use. Like Georgia O’Keeffe Museum and Pecos River,
this case presents a unique set of circumstances that does not fit neatly within the parameters
of the NRA test. We see no reason to alter the Court of Appeals holding in NRA, Georgia
O’Keeffe Museum, or Pecos River, but we are reluctant to adhere to a mechanical test. See
Temple Lodge, 1933-NMSC-013, ¶ 39 (“The broad expression ‘used for educational or
charitable purposes’ necessarily imposes upon the courts a severe task of interpretation. . . .
The line of demarcation cannot be projected.”); Benevolent & Protective Order of Elks,
1972-NMSC-006, ¶ 3 (“[N]o case can be said to constitute a controlling precedent for
another case in this area.”).

D.     The Appropriate Inquiry Is Whether the Property’s Use Furthered the Exempt
       Purpose

{21} Instead of adding a new fact-specific exception to the rule, we distill the various rules
and exceptions governing exemptions to one overarching principle: “[T]he proper focus of any
inquiry into the propriety of an exemption is whether the use of the property furthers exempt
purposes.” Trinity Episcopal Church v. State Bd. of Tax Comm’rs, 694 N.E.2d 816, 818 (Ind.
Tax Ct. 1998) (representing the source of authority for this proposition on which multiple
Indiana cases have since relied); see also Congregation Machne Chaim, Inc. v. Kwak, 3 A.D.3d
708, 710, (N.Y. App. Div. 2004) (concluding that the party seeking exemption “submitted the
requisite quantum of evidence to establish that its use of the property was in furtherance of its
exempt purpose”). This clear and general guidance allows assessors, protests boards, and courts
alike to reasonably and flexibly determine how property is actually being used, notwithstanding
unique factual circumstances. Such flexibility is particularly important where the exempt use is
hindered by some reasonable explanation, whether for expansion of the property; remodeling
of a building due to fire, flood, or outdated infrastructure; or any of countless other potential
setbacks. See City & Cnty. of Denver v. Spears Free Clinic & Hosp. for Poor Children, 350 P.2d
1057, 1058-59, (Colo. 1960) (en banc) (allowing an exemption for a hospital under construction
with further work pending due to insufficient funds); Bd. of Assessors of Sharon v. Knollwood
Cemetery, 246 N.E.2d 660, 664 (Mass. 1969) (allowing an exemption for cemetery land awaiting
further burials); Mount Calvary Baptist Church, Inc. v. Zehnder, 706 N.E.2d 1008, 1015 (Ill.
App. Ct. 1998) (allowing an exemption for church property damaged by fire and caught up in

                                                7
a dispute over insurance coverage).

{22} Rather than supersede the rules found in NRA, Georgia O’Keeffe Museum, Pecos River,
and others, our guidance in this case should instead inform any inquiry into the validity of an
exemption—particularly where the facts are complex and equity and common sense demand
flexibility in the applicable rule. Because the current case presents just such a scenario, we
briefly apply the modified NRA analysis as a guide, keeping in mind the drafters’ “deliberate”
intent to “liberalize the policy of tax exemption,” Temple Lodge, 1933-NMSC-013, ¶ 32, and
reserving the final determination for the Board on remand.

1.     The Use Must Be Direct, Immediate, Primary, and Substantial

{23} “[T]he phrase ‘used for educational purposes’. . . mean[s] ‘the direct, immediate, primary
and substantial use of property,’” NRA, 1978-NMCA-096, ¶ 35, “not the remote and
consequential benefit derived from its use,” id. ¶ 25. Georgia O’Keeffe Muesum departed from
this rule, but New Mexico appellate courts generally agree that a declared exemption based
solely on the unrealized intentions of the owner may be denied. See Albuquerque Lodge, No.
461, B.P.O.E. v. Tierney, 1935-NMSC-022, ¶ 29, 39 N.M. 135, 42 P.2d 206 (concluding that
“[i]t is the use of property, not the declared objects and purposes of its owner, which determines
the right to exemption”); Grace, Inc. v. Bd. of Cnty. Comm’rs, Cnty. of
Bernalillo,1981-NMCA-136, ¶ 3, 97 N.M. 260, 639 P.2d 69 (holding that property purchased
by a church corporation was taxable despite the intent of the church to construct a new church
there “sometime in the future”).

{24} Courts in other jurisdictions have interpreted limits such as these to mean that the use in
question must be “more than a mere dream.” See Peoples Faith Chapel, Inc. v. Limbach, 480
N.E.2d 781, 782 (Ohio 1985) (allowing a church’s exemption for adjacent land planned for a
school because the project was “one of substance and not a mere dream” (internal quotation
marks and citation omitted)); Trinity Episcopal Church, 694 N.E.2d at 818-19 (holding that a
church was entitled to an exemption for a building being remodeled as a community mental
health center because the use “was more than a dream, and that [the taxpayer] did more than
merely own the building . . . [by having] taken concrete steps at great expense to prepare the
building for use”).

{25} In the current case, the Court of Appeals refused to recognize Taxpayer’s efforts to lease
the building to a school as actual use. See CAVU Co., 2013-NMCA-050, ¶ 24 (“We recognize
that Taxpayer sought to negotiate with educational tenants during [the relevant] period.
Nevertheless, because such negotiations reflect intent for future use of the property rather than
‘present and actual’ use, we conclude that the property did not qualify for an educational use
exemption in 2010.”).

{26} Because the facts in this case reflect more than intent alone, we disagree. Active
negotiations to continue the educational use of the building are clearly distinguishable from
Taxpayer’s “mere dream” or “declared objects and purposes.” The evidence demonstrates that

                                                8
Taxpayer actively sought out and engaged interested educational tenants during all of 2009,
negotiating the terms of a lease with at least one—Desert Academy—and turning down a
proposed commercial lease from a film company. By working with various potential tenants and
negotiating a deal for the educational use of the Property, Taxpayer used the temporarily vacant
property in a direct and immediate effort to further its educational use. Taxpayer’s rejection of
a commercial tenant also advanced the exempt purpose of the Property.

2.     The Use Must Embrace Systematic Instruction

{27} The use must “embrace[] systematic instruction in any and all branches of learning.”
NRA, 1978-NMCA-096, ¶ 35. When our appellate courts have focused on what types of
instruction qualify as educational, they have concluded that “education is a broad and
comprehensive term . . . [that] must be taken in its broad sense.” Id. ¶ 26 (internal quotation
marks and citation omitted); see also Temple Lodge, 1933-NMSC-013, ¶ 39 (“In a broad sense,
a golf professional, a riding master, or a boxing instructor, is engaged in education.”). Even NRA
declined to define the term too closely, stating that “matters of education are not restricted to
academic curricula or to ivy covered halls.” See 1978-NMCA-096, ¶ 26 (internal quotation
marks and citation omitted). In short, “virtually any aspect of the human experience can be
considered educational.” Georgia O’Keeffe Museum, 2003-NMCA-003, ¶ 41.

{28} Our focus here, however, is not on the type of educational instruction. Our concern is
whether Taxpayer embraced educational instruction through use of the Property in 2009, and
there is evidence that Taxpayer fulfilled this requirement in both the letter and the spirit of the
law. Taxpayer embraced systematic instruction by negotiating to lease the Property to Desert
Academy, an established college preparatory school that clearly practices “‘systematic
instruction in any and all branches of learning.’” See NRA, 1978-NMCA-096, ¶ 35. Taxpayer
not only pursued a lease with Desert Academy throughout 2009 but refused to lease the Property
to a film company in November of that year, furthering the Property’s exempt purpose and
demonstrating Taxpayer’s commitment to that purpose. Taxpayer reinforced these actions by
expressly stating as part of its rejection of the film company that “any lease, however attractive,
other than to an educational facility will have to be passed up.” While Taxpayer’s own affidavit
is the source of this evidence, other parties were engaged, and the Board remains free to ask
Taxpayer to provide more evidence of these matters on remand.

{29} The Board is also in a better position than this Court to weigh any evidence of
Taxpayer’s pursuit of an educational tenant during 2009 against evidence of Taxpayer’s listing
of the Property for sale to a commercial or residential tenant. We note that it is not clear from
the record whether the Property was ever for sale in 2009, the relevant year in question. We also
note that even if Taxpayer had succeeded in leasing or selling the Property to a noneducational
tenant, this would not bar exemption if the direct, immediate, primary, and substantial use of the
Property still embraced education. See Georgia O’Keeffe Museum, 2003-NMCA-003, ¶ 40
(“[T]he phrase ‘all property used for educational or charitable purposes’ is not limited, as are
other phrases, by the words ‘not used for commercial purposes’ or by the words ‘not used or
held for private or corporate profit.’”); Grand Lodge of Ancient & Accepted Masons of N.M. v.

                                                9
Taxation & Revenue Dep’t, 1987-NMCA-081, ¶ 17, 106 N.M. 179, 740 P.2d 1163 (“To be
exempt from property taxes, property need not be used exclusively for charitable or educational
purposes, but those must be the primary or substantial uses.”). A question before the Board is
whether Taxpayer embraced education through use of the Property that ultimately furthered its
educational purpose as a school campus.

3.     The Use Must Create a Substantial Public Benefit

{30} A “substantial public benefit” must be “derived” from the use. NRA, 1978-NMCA-096,
¶¶ 35-36. Considering the rationale for the exemption provision, courts have emphasized the
significance of the implicit quid pro quo between the State and an exempt organization. See
Georgia O’Keeffe Museum, 2003-NMCA-003, ¶ 46 (describing the purpose of the exemption
as “encourag[ing] private citizens to engage in educational pursuits from which the public
derives a substantial benefit”); see also 71 Am. Jur. 2d State and Local Taxation § 269 (2012)
(“The fundamental ground upon which the exemption is based is the benefit conferred upon the
public by such institutions and the consequent relief, to some extent, of the burden imposed on
the State to care for and advance the interest of its citizens.”). In other words, “all property
should bear its share of the cost of government. Property which is exempt from taxation does not
share in the burden. Therefore, in exchange for its exempt status, such property must confer a
substitute substantial benefit on the public.” NRA, 1978-NMCA-096, ¶ 38.

{31} NRA defined substantial public benefit to mean “[a] benefit of real worth and importance
to an indefinite class of persons who are a part of the public, which benefit comes to these
persons from the use of property.” Id. ¶ 45. Here, we must consider whether Taxpayer’s efforts
to lease the building to an educational tenant—to the extent of rejecting a commercial
tenant—resulted in a substantial public benefit. We conclude that they did. Taxpayer’s twenty-
six-acre school property is one of a limited number of large campuses in the county built and
equipped to accommodate a student body of its size. Even while the Property was temporarily
vacant between educational tenants, Taxpayer used it as an educational magnet, drawing
potential school tenants into negotiations, all in furtherance of its educational purpose. In light
of Taxpayer’s efforts, the Property retained the type of “intrinsic educational value” to the
community that the Court of Appeals identified in Georgia O’Keeffe Museum. See 2003-NMCA-
003, ¶ 56. This intrinsic educational value was “inextricably interconnected with the” Property
even while the classrooms were empty. See id. Because of Taxpayer’s efforts, one school
ultimately leased the Property and another later bought it and still occupies it today. Each year,
between SFIES and Desert Academy, hundreds of students have been educated on the Property
in part because Taxpayer persisted in seeking out an educational tenant to eventually lease and
buy the building. It is for the Board to determine whether Taxpayer’s efforts resulted in a
substantial public benefit, but it is clear from the evidence that Taxpayer’s efforts and use of the
Property were applied towards its ultimate educational purpose.

III.   CONCLUSION

{32}   The appropriate inquiry into the validity of a property’s exemption from taxation under

                                                10
the exemption provision of Article VIII, Section 3 of the New Mexico Constitution must include
a determination of whether the use furthers the exempt purpose. Because the Board never
reached a formal decision regarding the Property’s eligibility for exemption, we remand to the
Board with directions to determine whether Taxpayer’s use of the Property was in furtherance
of its exempt purpose.

{33}   IT IS SO ORDERED.

                                             _______________________________________
                                             CHARLES W. DANIELS, Justice

WE CONCUR:

____________________________________
BARBARA J. VIGIL, Chief Justice

____________________________________
PETRA JIMENEZ MAES, Justice

____________________________________
RICHARD C. BOSSON, Justice

____________________________________
EDWARD L. CHÁVEZ, Justice




                                             11